DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Publication No. 2022/0076024 A1, hereinafter referred to as “Walker”) in view of Doyle et al. (U.S. Publication No. 2011/0040562 A1, hereinafter referred to as “Doyle”).
Regarding claim 1, Walker discloses a computer-implemented method for heuristic video searching based on importance of semantic features, the computer-implemented method comprising: (method for video searching)(e.g., abstract and paragraphs [0006] and [0039])
performing hierarchical aggregation of a parsed video into one or more clusters of video excerpts based on a plurality of video features; (hierarchical aggregation of a parsed video is performed into one or more clusters of video excerpts based on video features)(e.g., abstract, figures 4, 5A-5I, 6A-6J and 7 and paragraphs [0003], [0037]-[0039], [0041] and [0058])
displaying, by a user interface on a computing device, a word cloud to a user to guide feedback, wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters; (user is presented with metadata panel, where user can select words to search content and video segments)(e.g., abstract, figures 6C and 7 and paragraphs [0005], [0074], [0074] and [0146])
traversing the one or more clusters based on a data structure of the hierarchical aggregation and the feedback; (clusters are traversed based on a data structure of the hierarchical aggregation and the feedback – user selects content via metadata panel)(e.g., paragraphs [0070], [0071], [0073] and [0146])
responsive to reaching selected leaf nodes of the data structure, generating one or more snapshots of the video excerpts associated with the leaf nodes, wherein the leaf nodes are selected based on the feedback; and (as the user selects metadata from the metadata panel, updates are made to the applicable video clips and clip atoms are presented to the user for selection based on the user’s selection or feedback)(e.g., abstract and paragraphs [0070], [0073] and [0111]-[0113])
displaying, by the user interface on the computing device, the one or more generated snapshots of the video excerpts to the user. (clip atoms or snapshots of the video excerpts are displayed to the user)(hierarchical aggregation of a parsed video is performed into one or more clusters of video excerpts based on video features)(e.g., abstract, figures 4, 5A-5I, 6A-6J and 7 and paragraphs [0003], [0037]-[0039], [0041] and [0058]).
However, Walker does not appear to specifically disclose the use of a word cloud for accessing the content, and therefore, does not appear to disclose displaying, by a user interface on a computing device, a word cloud to a user to guide feedback, wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters;
On the other hand, Doyle, which also relates to accessing video clips (e.g., abstract), does disclose displaying, by a user interface on a computing device, a word cloud to a user to guide feedback, (word cloud is displayed to a user to guide feedback)(e.g., figures 4 and 5 and paragraphs [0007], [0020] and [0023]) wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters; (e.g., figures 4 and 5 and paragraphs [0031] and [0049]).
Walker discloses interacting with hierarchical clusters of video segments using a metadata panel. In Walker, users can select semantically defined video segments to search for clip atoms. However, Walker does not appear to employ a word cloud for the metadata panel. However, Doyle, which also relates to video clip navigation (e.g., title), does disclose that it is known to use a word cloud to allow users to view relative importance and to navigate to the appropriate clip of interest. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the word cloud as disclosed in Doyle to Walker to provide an enhanced user experience to see the metadata as it applies to the particular video clips.

Regarding claim 2, Walker in view of Doyle discloses the computer-implemented method of claim 1. Walker further discloses wherein the traversing comprises: drilling down through the data structure of the hierarchical aggregation by identifying and locking onto one or more candidate clusters based on the feedback; and (user navigates through data structure and drilling down occurs to access the clusters of content)(e.g., figure 15-19 and 25 and paragraphs [0073] and [0170])
ending the drilling down in response to reaching one or more leaf nodes of the data structure. (drilling down ends when clip atoms are reached)(e.g., abstract and figure 15 and paragraphs [0073], [0131] and [0170]).

Regarding claim 4, Walker in view of Doyle discloses the computer-implemented method of claim 1. Doyle, in light of the combination, is considered to further disclose further comprising: guiding the user to recall and choose video features that are beneficial for the video searching based on the displayed word cloud, wherein the video features having relatively higher importance value in the searching are indicated by a respective larger font size in the word cloud. (word cloud is displayed to a user to guide feedback)(e.g., figures 4 and 5 and paragraphs [0007], [0020] and [0023])

Regarding claim 5, Walker in view of Doyle discloses the computer-implemented method of claim 1. Walker in view of Doyle discloses further comprising: computing feature importance of one or more semantic features for a candidate cluster of the one or more clusters, wherein the computed feature importance of one or more semantic features for the candidate cluster are ranked based on predetermined weights. (features are extracted from content and added to metadata panel – considered to be on some predetermined weight or determination)(Walker: e.g., paragraphs [0069], [0074] and [0124])(word cloud is displayed to a user to guide feedback – word cloud ranks content and highlights or increases size of more important features.)(e.g., figures 4 and 5 and paragraphs [0007], [0020] and [0023]).
Regarding claim 6, Walker in view of Doyle discloses the computer-implemented method of claim 1. Walker further discloses further comprising: receiving the feedback and an assigned confidence level from the user associated with the feedback, (e.g., paragraphs [0036] and [0070]-[0074]) 
Doyle further discloses wherein the feedback is based on the displayed word cloud. (feedback is based on word cloud)(e.g., figures 4 and 5 and paragraphs [0007], [0020] and [0023]).

Regarding claim 7, Walker in view of Doyle discloses the computer-implemented method of claim 1. Walker in view of Doyle further discloses further comprising: generating the word cloud based on semantic features of one or more selected clusters, wherein the word cloud is interactive and relative importance of a cluster is used to determine whether input received via feedback from the user is associated with a particular cluster. (feedback and selection)(Walker: e.g., abstract, figures 6C and 7 and paragraphs [0005], [0074], [0074] and [0146])(word cloud is generated and interactive for selecting content)(Doyle: e.g., figures 4 and 5 and paragraphs [0031] and [0049]).

Regarding claim 8, Walker discloses a computer program product for heuristic video searching based on importance of semantic features, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: (e.g., abstract and paragraphs [0161] and [0184])
program instruction to perform hierarchical aggregation of a parsed video into one or more clusters of video excerpts based on a plurality of video features; (hierarchical aggregation of a parsed video is performed into one or more clusters of video excerpts based on video features)(e.g., abstract, figures 4, 5A-5I, 6A-6J and 7 and paragraphs [0003], [0037]-[0039], [0041] and [0058])
program instruction to display, by a user interface on a computing device, a word cloud to a user to guide feedback, wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters; (user is presented with metadata panel, where user can select words to search content and video segments)(e.g., abstract, figures 6C and 7 and paragraphs [0005], [0074], [0074] and [0146])
program instruction to traverse the one or more clusters based on a data structure of the hierarchical aggregation and the feedback; (clusters are traversed based on a data structure of the hierarchical aggregation and the feedback – user selects content via metadata panel)(e.g., paragraphs [0070], [0071], [0073] and [0146])
responsive to reaching selected leaf nodes of the data structure, program instruction to generate one or more snapshots of the video excerpts associated with the leaf nodes, wherein the leaf nodes are selected based on the feedback; and (as the user selects metadata from the metadata panel, updates are made to the applicable video clips and clip atoms are presented to the user for selection based on the user’s selection or feedback)(e.g., abstract and paragraphs [0070], [0073] and [0111]-[0113])
program instruction to display, by the user interface on the computing device, the one or more generated snapshots of the video excerpts to the user. (clip atoms or snapshots of the video excerpts are displayed to the user)(hierarchical aggregation of a parsed video is performed into one or more clusters of video excerpts based on video features)(e.g., abstract, figures 4, 5A-5I, 6A-6J and 7 and paragraphs [0003], [0037]-[0039], [0041] and [0058]).
However, Walker does not appear to specifically disclose the use of a word cloud for accessing the content, and therefore, does not appear to disclose program instruction to display, by a user interface on a computing device, a word cloud to a user to guide feedback, wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters;
On the other hand, Doyle, which also relates to accessing video clips (e.g., abstract), does disclose program instruction to display, by a user interface on a computing device, a word cloud to a user to guide feedback, (word cloud is displayed to a user to guide feedback)(e.g., figures 4 and 5 and paragraphs [0007], [0020] and [0023]) wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters; (e.g., figures 4 and 5 and paragraphs [0031] and [0049]).
It would have been obvious to combine Doyle with Walker for the same reasons as set forth in claim 1, above.

Claims 9 and 11-14 have substantially similar limitations as stated in claims 2 and 4-7, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 15, Walker discloses a computer system for heuristic video searching based on importance of semantic features, the computer system comprising: (e.g., abstract, paragraphs [0161] and [0184] and claim 16)one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising: (e.g., figures 1 and 26 and paragraphs [0183]-[0184]
program instruction to perform hierarchical aggregation of a parsed video into one or more clusters of video excerpts based on a plurality of video features; (hierarchical aggregation of a parsed video is performed into one or more clusters of video excerpts based on video features)(e.g., abstract, figures 4, 5A-5I, 6A-6J and 7 and paragraphs [0003], [0037]-[0039], [0041] and [0058])
program instruction to display, by a user interface on a computing device, a word cloud to a user to guide feedback, wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters; (user is presented with metadata panel, where user can select words to search content and video segments)(e.g., abstract, figures 6C and 7 and paragraphs [0005], [0074], [0074] and [0146])
program instruction to traverse the one or more clusters based on a data structure of the hierarchical aggregation and the feedback; (clusters are traversed based on a data structure of the hierarchical aggregation and the feedback – user selects content via metadata panel)(e.g., paragraphs [0070], [0071], [0073] and [0146])
responsive to reaching selected leaf nodes of the data structure, program instruction to generate one or more snapshots of the video excerpts associated with the leaf nodes, wherein the leaf nodes are selected based on the feedback; and (as the user selects metadata from the metadata panel, updates are made to the applicable video clips and clip atoms are presented to the user for selection based on the user’s selection or feedback)(e.g., abstract and paragraphs [0070], [0073] and [0111]-[0113])
program instruction to display, by the user interface on the computing device, the one or more generated snapshots of the video excerpts to the user. (clip atoms or snapshots of the video excerpts are displayed to the user)(hierarchical aggregation of a parsed video is performed into one or more clusters of video excerpts based on video features)(e.g., abstract, figures 4, 5A-5I, 6A-6J and 7 and paragraphs [0003], [0037]-[0039], [0041] and [0058]).
However, Walker does not appear to specifically disclose the use of a word cloud for accessing the content, and therefore, does not appear to disclose program instruction to display, by a user interface on a computing device, a word cloud to a user to guide feedback, wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters;
On the other hand, Doyle, which also relates to accessing video clips (e.g., abstract), does disclose program instruction to display, by a user interface on a computing device, a word cloud to a user to guide feedback, (word cloud is displayed to a user to guide feedback)(e.g., figures 4 and 5 and paragraphs [0007], [0020] and [0023]) wherein words in the word cloud are constructed based on importance of one or more semantic features, and wherein font size of words in the word cloud is based on relative importance of respective semantic features of the one or more clusters; (e.g., figures 4 and 5 and paragraphs [0031] and [0049]).
It would have been obvious to combine Doyle with Walker for the same reasons as set forth in claim 1, above.

Claims 16-20 have substantially similar limitations as stated in claims 2 and 4-7, respectively; therefore, they are rejected under the same subject matter. 

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Doyle and in further view of Li et al. (U.S. Publication No. 2013/0279810 A1, hereinafter referred to as “Li”).
Regarding claim 3, Walker in view of Doyle discloses the computer-implemented method of claim 1. However, neither reference appears to specifically disclose wherein the one or more snapshots of the video excerpts displayed to the user are ranked by confidence.
On the other hand, Li, which also relates to video searching (e.g., abstract), does disclose wherein the one or more snapshots of the video excerpts displayed to the user are ranked by confidence. (confidence level between the hierarchical search features of the video clip can be displayed and ranked based on confidence)(e.g., paragraph [0118]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Doyle with Walker for the reasons set forth in claim 1, above. However, neither reference appears to specifically disclose displaying the snapshots of the video excerpts based on confidence rank. On the other hand, Li, which also relates to searching video content (abstract), does disclose that it is known to display results of video clips based on level of confidence of match. This provides an enhanced experience by showing the best clips that match the user’s search criteria. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the ranking of snapshots of video excerpts by confidence as disclosed in Li to the Walker-Doyle combination to provide an enhanced user experience by providing results based on best matches.

Claim 10 has substantially similar limitations as claim 3; therefore, it is rejected under the sane subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165